Citation Nr: 1533242	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of brain aneurysm/surgery, to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1992 to September 2002.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied service connection for residuals of brain aneurysm/surgery.  

The issue of entitlement to service connection for neuropathy in the hands and feet has been raised by the record in the Veteran's March 2010 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that residuals of brain aneurysm/surgery are due to military service.  Specially, she contends that her migraine headaches resulted in her brain aneurysm.  See February 2009 Statement in Support of the Claim.  

The Board finds that the contention raised by the appellant suggests that residuals of her brain aneurysm/surgery are secondary to her service-connected migraine.  See also March 2009 Veteran Claims Assistance Act Notice.  

The Veteran was afforded a VA examination in December 2009.  The examiner diagnosed status post brain aneurysm.  However, she did not provide a nexus opinion.  The appellant was provided an additional VA examination in May 2011.  The examiner diagnosed status post repair of brain aneurysm with residual short-term memory loss.  She determined that the condition was not related to the appellant's military service as it was not diagnosed until 6 years after military service.  However, an opinion has not been obtained to determine whether any residuals of the brain aneurysm was caused or aggravated by the Veteran's service-connected migraine headaches or any medication or treatment provided for such.  Therefore, a remand is required to obtain an opinion regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any residuals of her brain aneurysm/surgery.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all residuals of the Veteran's brain aneurysm/surgery found on examination.  Thereafter, the examiner is to provide an opinion for the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that any residual of the Veteran's brain aneurysm/surgery is caused by her service-connected migraine headaches or medication taken for such headaches?

b.  Is it at least as likely as not (50 percent or greater probability) that any residual of the Veteran's brain aneurysm/surgery is aggravated (chronically worsened) by her service-connected migraine headaches or medication taken for such headaches?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the residual disability prior to aggravation?

c.  If any residual of the Veteran's brain aneurysm/surgery was not caused or aggravated by the her service-connected migraine headaches, is at least as likely as not (50 percent or greater probability) that any residual of the Veteran's brain aneurysm surgery is otherwise etiologically related to her period of active military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner should also state whether the Veteran has any symptomatology from the brain aneurysm surgery that is distinct and separable from the service-connected depression.  If so, the specific symptoms attributable only to the brain aneurysm should be noted.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




